McCLELLAN, C. J.
Bill filed by Milton Hawkins against Bella I-IaAAddns. Its averments present this case: Milton Avas under arrest and about to be tried preliminarily on the charge of having seduced Bella. He was innocent of the charge. He Avas young, a mere boy, and inexperienced. It Avas proposed to him to dismiss the prosecution and set him at liberty if he would marry the girl. He Avas advised by the magistrate before whom lie had been brought and his trial was to be had that it would be best for him to do this. Thus enAdroned, and pressed and advised, he consented to- marry. Thereupon a ceremony of marriage was performed between him and the girl bv said magistrate. This ceremony was had under the supposed authorization of a paper in form a marriage license, but which had no legal status as such, having been in' part issued by the magistrate himself by filling in the names and date of a license form which had be.en signed in blank by the judge of probate. There has *574never been any cohabitation of the parties as man and wife, nor sexual intercourse since — or even before — the ceremony. Leaving out of view the duress, this was no marriage: The formal apparent solemnization was without license, and hence inefficacious as a. statutory marriage; and the formal consent to be man and wife was not consummated into that relation under the common law by cohabitation. — Ashley v. State, 109 Ala. 48.
We are of opinion that the chancery court — of course wholly without reference to its statutory jurisdiction to grant divorces — has power to declare the nullity of the performance as a marriage. Had there been a valid license the jurisdiction of chancery to annul the marriage under it is undoubted, being indeed the genera,] jurisdiction of that court to annul contracts into whi'cb the complaining party has been coerced to enter. So, too, this jurisdiction would exist to that end had the complainant, moved thereto by the contract he .had made under duress, consummated the agreement by cohabitation, assuming there was no- statutory marriage. And though there was no license and has been no consummation, the contract of marriage — the undertaking- to cohabit — is still extant, so to speak, and nominally subsisting and binding. The marriage might yet be consummated, and such consummation might well result from the moral, or supposed legal constraint of the contract which itself was the product of duress per minas. Under these circumsiances, the complainant, we think, is entitled to invoke the jurisdiction of chancery to annul contracts induced by duress to a declaration of the nullity of this contract and of the consequent marriage, though only ceremonial. Without resting the jurisdiction at all upon that consideration, the fact that the license is regular and valid on its face, and the fact that a formal ceremony had been with apparent authority certified to the judge of probate, demonstrate the practical importance to the complainant of the relief he seeks. The jurisdiction attaching on the ground of duress, “the fitness and propriety of a judicial decision, pronouncing the nullity of such a marriage, [though no marriage in legal contemplation] is very apparent, and is equally conclusive to *575good order and decorum, and 'to tlie peace and conscience of tlie party.”
Tlie bill has equity. It is not open to the objections taken by the demurrer. The decree of the city court overruling the motion to dismiss the bill for want of equity and the demurrer must be affirmed.
Affirmed.
Tyson, Simpson and Anderson, J.J., concurring.